         Case 1:19-cv-00149-JL Document 60-2 Filed 10/21/19 Page 1 of 2
                                                                                    EXHIBIT




                                                                                                     exhibitsticker.com
                                                                                         B




                               AFFIDAVIT OF ELIZABETH WESTER

I, Elizabeth Wester, being duly sworn and on oath, do state as follows:

I am the New Hampshire State Director for the NH for Warren Campaign, which has been
focused on reaching voters everywhere they are, including college campuses. As soon as the
campaign started organizing on campus, students started asking about how they could vote in
the First in the Nation Primary.

Earlier this year we prepared educational materials concerning the process of registering to
vote in New Hampshire. These materials were based in large part upon statements made
during the legislative hearings on HB 1264 by state officials, including representatives of the
office of the Secretary of State and the legislative sponsors. After preparing these materials we
were advised not to use them with voters until the issue of the application of the exceptions
contained in the definition of residency in the motor vehicle code were addressed and clarified.
To date we have been unable to find any clarification from any state officials and are thus
unable to adequately advise students on the ramifications of a decision to register to vote in
NH.

The lack of clarity from the Secretary of State's office has left a lot of confusion in college
campuses across the state. Before HB1264 was enacted, we would have been able to inform
student voters that they needed to prove who they were, and where they were
domiciled. Now it is extremely unclear what happens after they vote if they do not have an NH
license and drive a car in anyway in New Hampshire. Students are dedicated to this state and
sincerely wish to voice their opinion through their constitutional right to vote.

 Our campaign takes voting extremely seriously, and Elizabeth Warren even has a plan to
address the restrictive voting laws and practices that have been passed in recent years. Equal
access to the ballot box is not something we take lightly. We also want to make sure we are
providing accurate information to voters about their rights and voting laws. Without guidance
from the state, we are left in the position of being unable to answer voters, especially students,
questions. We have chosen to provide less information instead of making assumptions of what
the proper information could be under HB1264.
         Case 1:19-cv-00149-JL Document 60-2 Filed 10/21/19 Page 2 of 2



/s/ Elizabeth Wester
Elizabeth Wester

Sworn to and signed before me this 21th day of October, 2019

/s/ Alyssa L. Crook
Justice of the Peace/Notary Public
My Commission expires: July 19, 2022
